In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00236-CR
        ______________________________


          SUE BETH JOHNSON, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 3rd Judicial District Court
             Anderson County, Texas
               Trial Court No. 28949




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                      MEMORANDUM OPINION

        Sue Beth Johnson appeals from the revocation of her community supervision for the

underlying offense of possession of a controlled substance (cocaine).1 TEX. HEALTH & SAFETY

CODE ANN. § 481.115(b) (Vernon 2010). She was represented by different appointed counsel at

trial and on appeal.

        Johnson’s attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail.       Counsel has thus provided a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. This meets the

requirements of Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

        Counsel mailed a copy of the brief to Johnson on March 17, 2010, informing Johnson of

her right to file a pro se response and of her right to review the record. Counsel has also filed a

motion with this Court seeking to withdraw as counsel in this appeal. Johnson has neither filed a

pro se response, nor has she requested an extension of time in which to file such response.

        We have determined that this appeal is wholly frivolous.                    We have independently

reviewed the clerk’s record and the reporter’s record, and we agree that no arguable issues support

an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).




1
Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005).

                                                       2
         In a frivolous appeal situation, we are to determine whether the appeal is without merit and

is frivolous, and if so, the appeal must be dismissed or affirmed. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.2




                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:             July 27, 2010
Date Decided:               July 28, 2010

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of Johnson in this case. No substitute counsel will be appointed. Should
Johnson wish to seek further review of this case by the Texas Court of Criminal Appeals, Johnson must either retain an
attorney to file a petition for discretionary review or Johnson must file a pro se petition for discretionary review. Any
petition for discretionary review must be filed within thirty days from the date of either this opinion or the last timely
motion for rehearing that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary
review must be filed with this Court, after which it will be forwarded to the Texas Court of Criminal Appeals along
with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                            3